
	
		II
		112th CONGRESS
		2d Session
		S. 2337
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2012
			Mrs. McCaskill (for
			 herself, Ms. Collins, and
			 Mr. Coburn) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To require that Federal regulations use plain writing
		  that is clear, concise, well-organized, and follows other best practices
		  appropriate to the subject or field and intended audience. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Plain Writing Act for Regulations
			 of 2012.
		2.PurposeThe purpose of this Act is to require that
			 Federal regulations use plain writing, to enhance public understanding of
			 regulations, and to increase the level of public participation in the
			 rulemaking process.
		3.DefinitionsIn this Act:
			(1)AgencyThe
			 term agency means an Executive agency, as that term is defined in
			 section 105 of title 5, United States Code.
			(2)DirectorThe
			 term Director means the Director of the Office of Management and
			 Budget.
			(3)Plain
			 writingThe term plain writing means writing that is
			 clear, concise, well-organized, and follows other best practices appropriate to
			 the subject or field and intended audience.
			(4)RegulationThe
			 term regulation means a rule, as that term is defined in section
			 551(4) of title 5, United States Code, that is issued by an agency.
			4.Responsibilities
			 of Federal agencies
			(a)Preparation for
			 implementation of plain writing requirements for regulations
				(1)In
			 generalNot later than 9 months after the date of enactment of
			 this Act, the head of each agency shall—
					(A)designate a
			 senior official within the agency to oversee the implementation of this Act by
			 the agency;
					(B)ensure that the
			 obligation of the agency to use plain writing in no way diminishes the ability
			 of the agency to perform scientific analyses or technical analyses, or disclose
			 scientific data or technical data or any other findings, that are required to
			 be performed or disclosed under chapter 5 of title 5, United States Code, or
			 any other provision of law;
					(C)communicate the
			 requirements of this Act to the employees of the agency;
					(D)train employees
			 of the agency to write regulations using plain writing;
					(E)establish a
			 process for overseeing the ongoing compliance of the agency with the
			 requirements of this Act; and
					(F)designate an
			 employee of the agency to serve as a point of contact to receive and respond to
			 public input on—
						(i)the
			 implementation of this Act by the agency; and
						(ii)the agency
			 reports required under section 6.
						(2)Individuals
			 designatedThe individual designated under subparagraph (A) or
			 (F) of paragraph (1) may be the same individual designated to carry out similar
			 functions under the Plain Writing Act of 2010 (5 U.S.C. 301 note).
				(b)Requirement To
			 use plain writing in new and revised regulationsNot later than
			 12 months after the date of enactment of this Act, each agency shall use plain
			 writing in accordance with the guidance issued by the Director under the Plain
			 Writing Act of 2010 (5 U.S.C. 301 note) in each proposed or final regulation
			 issued or substantially revised by the agency.
			(c)Certification
			 of complianceFor each proposed or final regulation issued by an
			 agency, the head of the agency shall certify to the Director that the agency
			 head has read the proposed or final rule and that the rulemaking documents use
			 plain writing.
			(d)Exemption from
			 certain information collection provisionsAn agency action to
			 collect information from the public about a regulation is exempt from the
			 information collection provisions of sections 3506(c) and 3507 of title 44,
			 United States Code, if the agency head certifies that the sole reason for the
			 information collection is to improve the clarity of the regulation in
			 accordance with this Act.
			5.Responsibilities
			 of the Director of the Office of Management and Budget
			(a)GuidanceNot
			 later than 6 months after the date of enactment of this Act, the Director shall
			 develop and issue guidance on implementing the requirements of this Act that
			 ensures that the head of each agency understands that the obligation of the
			 agency to use plain writing does not in any way diminish the ability of the
			 agency to perform scientific analyses or technical analyses, or disclose
			 scientific data or technical data or any other findings, that are required to
			 be performed or disclosed by chapter 5 of title 5, United States Code, or any
			 other provision of law. The Director may designate a lead agency, and may use
			 interagency working groups to assist in developing and issuing the
			 guidance.
			(b)Publication of
			 certificationsThe Director shall publish each certification
			 required under section 4(c) on the official website of the Office of Management
			 and Budget.
			6.Reports
			(a)Initial
			 reportNot later than 9 months after the date of enactment of
			 this Act, the head of each agency shall publish on the plain writing section of
			 the website of the agency created under the Plain Writing Act of 2010 (5 U.S.C.
			 301 note) a report that describes the agency plan for compliance with the
			 requirements of this Act.
			(b)Annual
			 compliance reportNot later than 18 months after the date of
			 enactment of this Act, and annually thereafter, the head of each agency shall
			 publish on the plain writing section of the website of the agency a report on
			 the compliance of the agency with the requirements of this Act.
			(c)GAO
			 reportNot later than 18 months after the date of enactment of
			 this Act, and annually thereafter, the Comptroller General of the United States
			 shall submit a report to the Committee on Homeland Security and Governmental
			 Affairs of the Senate and the Committee on Oversight and Government Reform of
			 the House of Representatives that—
				(1)evaluates the
			 extent to which regulations use plain writing, by conducting a survey of
			 different intended audiences for a representative sample of major regulations
			 that measures—
					(A)the level of
			 comprehension of each respondent for each regulation; and
					(B)the satisfaction
			 of each respondent with the plain writing used in each regulation, focusing on
			 whether the regulation uses writing that is clear, concise, well-organized, and
			 follows other best practices appropriate to the subject or field and intended
			 audience of the regulation;
					(2)assesses the
			 extent to which plain writing helped increase the level of public participation
			 in the rulemaking process; and
				(3)provides
			 recommendations to—
					(A)improve
			 compliance with the requirements of this Act; and
					(B)better use plain
			 writing to enhance public understanding of regulations and increase public
			 participation in the rulemaking process.
					7.Judicial review
			 and enforceability
			(a)Judicial
			 reviewThere shall be no judicial review of compliance or
			 noncompliance with any provision of this Act.
			(b)EnforceabilityNo
			 provision of this Act may be construed to create any right or benefit,
			 substantive or procedural, enforceable by any administrative or judicial
			 action.
			
